t c memo united_states tax_court betsy o muhn petitioner v commissioner of internal revenue respondent docket no filed date ron lewis for petitioner susan e seabrook for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax for an addition_to_tax for failure to timely file a federal_income_tax return pursuant to sec_6651 and an addition_to_tax for failure to pay estimated_taxes pursuant to sec_6654 the sole issue for decision is whether petitioner is entitled to innocent spouse relief pursuant to sec_6013 petitioner concedes that respondent's determinations in the notice_of_deficiency are otherwise correct unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure all dollar figures are rounded general findings this case was submitted with fully stipulated facts under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in ruidoso new mexico she has been married to her husband john n muhn for approximately years background petitioner attended the university of texas at el paso and southern methodist university for years she did not take any accounting or business classes while attending college mr muhn had been an accountant for atlantic richfield corp before retiring on date he took care of all of the family's financial matters during petitioner was employed by home health services and briefly by american greetings mr muhn was employed as a bookkeeper for the ruidoso valley chamber of commerce payment for mr muhn's services during was not made directly to him but rather at mr muhn's direction by ruidoso valley chamber of commerce checks made payable to pfa enterprises these checks were deposited into petitioner's account no at the first federal savings bank of new mexico branch in roswell new mexico pfa enterprises on date pfa enterprises pfa or the trust an unincorporated massachusetts business_trust was created by herbert bates mr bates was paid dollar_figure for his services mr bates appointed peer financial group as pfa's first trustee to administer the trust david smith was the agent for peer financial group he has had no connection with pfa enterprises since its inception and has executed no documents on its behalf mr bates also appointed an interim beneficiary first surety bank ltd first surety bank of the marshall islands to hold pfa's certificates for the trust's beneficiaries namely mr muhn petitioner their son john scott muhn scott muhn and karen kopp scott muhn's then fiancée mr bates has had no connection with a massachusetts business_trust is one in which property is conveyed to trustees and held and managed for the benefit of certificate holders 12a c j s business trusts sec_2 under federal tax law these entities may be treated as corporations rather than trusts sec_301_7701-4 proced admin regs the parties have stipulated that pfa enterprises should be disregarded for tax purposes because it lacked economic_substance pfa since its inception no trust certificates have ever been received by any of pfa's named beneficiaries petitioner has never met mr bates or mr smith nor does she have any knowledge of peer financial group or first surety bank petitioner was not involved in the operation of pfa although she executed a number of documents relating to the trust at the direction of her husband in date petitioner and her husband conveyed title to both their residence and a cabin each of which was subject_to a preexisting mortgage to pfa pfa did not assume the obligation under either of the mortgages after the transfer petitioner and her husband continued to reside in the house transferred to pfa their son lived in the cabin neither petitioner her husband nor their son paid rent to pfa on date pfa by or through mr muhn and scott muhn acting as pfa trustees purchased quick print express a printing business for approximately dollar_figure mr muhn and scott muhn paid the sellers approximately dollar_figure as a downpayment the dollar_figure balance was payable in monthly installments of dollar_figure each mr muhn and scott muhn obtained financing for this acquisition by listing as their assets the real_property transferred to pfa by petitioner and her husband petitioner believed she was transferring her interest in her home and cabin to the trust in order to assist her son in obtaining financing for the printing business the dollar_figure balance was secured_by the business' assets in date pfa purchased ruidoso printing co and executed a dollar_figure note to first national bank of ruidoso which was cosigned by mr muhn and scott muhn and renewed in date for the acquisition the note was secured_by the business' assets pfa executed a lease cosigned by mr muhn and scott muhn of the business_premises in which ruidoso printing co operated in date and date mr muhn and or scott muhn executed leases for a desktop publishing system and photocopier for the operation of the printing businesses during all relevant times scott muhn managed the printing businesses petitioner was never employed by pfa nor did she ever have signing authority with respect to its checking accounts personal financial affairs petitioner and mr muhn maintained two joint bank accounts with first federal savings bank with respect to one account account no at the first federal savings bank of new mexico preauthorized withdrawals were made in totaling dollar_figure for the mortgage on the residential home dollar_figure for petitioner's personal loan on a ford truck and dollar_figure for petitioner's personal loan on a fifth wheel travel trailer with respect to the second account account no at the first federal savings bank of new mexico checks totaling dollar_figure were written during petitioner signed only five of those checks totaling dollar_figure federal tax_return on date petitioner and mr muhn filed a joint federal_income_tax return reporting an adjusted_gross_income of dollar_figure petitioner did not review the delinquent_return even though at the time the return was filed mr muhn was under examination with regard to his tax_liability and petitioner was aware of the tax examination notice_of_deficiency in the notice_of_deficiency respondent determined a tax_deficiency of dollar_figure for the most part the deficiency was attributable to dollar_figure of unreported income from mr muhn's work for the ruidoso valley chamber of commerce dollar_figure and the net_income of pfa dollar_figure discussion the sole issue for decision is whether petitioner qualifies for innocent spouse relief for the deficiency and additions spouses who file a joint income_tax return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however pursuant to sec_6013 a spouse commonly referred to as an innocent spouse can be relieved of tax_liability if that spouse proves a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the understatement sec_6013 the spouse seeking relief bears the burden of proving that each of the four statutory requirements has been satisfied and the failure to satisfy any one of the requirements will prevent innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir respondent concedes that the first two statutory requirements for innocent spouse relief have been satisfied respondent contends however that petitioner knew or should have known of the unreported income from petitioner's employment with the ruidoso valley chamber of commerce and the net_income from pfa and that it would not be inequitable to hold petitioner liable for the deficiency and additions knowledge of understatement to establish lack of knowledge of the understatement petitioner must show that she was unaware of the circumstances giving rise to the omission_of_income see 86_tc_228 affd 826_f2d_470 6th cir she must further show that she lacked both actual and constructive knowledge of the omission such that a reasonable person could not be expected to know that the tax_liability stated was erroneous or that further inquiry was necessary see 872_f2d_1499 11th cir affg tcmemo_1988_63 whether the spouse seeking relief had reason to know of the substantial_understatement is a question of fact to be determined after reviewing the entire record 897_f2d_441 9th cir affg tcmemo_1987_522 a mr muhn's chamber of commerce income petitioner asserts that she was unaware that mr muhn's income as a bookkeeper with the ruidoso valley chamber of commerce was not reported on their joint federal_income_tax return she claims that she did not review the return and that the paychecks made payable to pfa went into a checking account used only for preauthorized withdrawals as such petitioner contends she could not be expected to unravel the financial web strung by her accountant husband although petitioner may not have been aware of the amount of compensation received by mr muhn from the ruidoso valley chamber of commerce or where those amounts were going she certainly was aware that mr muhn was employed there and earned_income even a cursory examination of the tax_return would have alerted petitioner that mr muhn's compensation was not reported see chandler v commissioner tcmemo_1993_540 affd without published opinion 46_f3d_1131 6th cir the failure to review a tax_return generally does not absolve a taxpayer of liability 992_f2d_1256 2d cir affg tcmemo_1992_228 a taxpayer may not generally close her eyes and plead ignorance edmondson v commissioner tcmemo_1996_393 petitioner was obligated to inquire into the failure to report that income and there is no evidence of such an investigation see park v commissioner tcmemo_1993_252 affd 25_f3d_1289 5th cir thus we hold that petitioner is not entitled to innocent spouse relief with respect to mr muhn's unreported income from the ruidoso valley chamber of commerce b net_income from pfa petitioner argues that she was not involved in the operation of pfa and signed documents relating to the trust only at her husband's direction consequently petitioner contends that she had no knowledge of her husband's role in the trust and did not know that any such role would result in taxable_income on brief petitioner asserts the organization pfa has a complex structure the structure of the organization utilized a creator trustee and off-shore bank as interim beneficiary petitioner did not understand the complex structure of the organization to which she was directed by her husband to transfer her residence and other real_property clearly petitioner could not have understood the possible consequences of her transfers of real_property to the organization because it was unconscionable that she would transfer control of the residence she occupies to persons unknown to her petitioner was directed to sign documents by her husband under the belief that she was helping her son acquire businesses by providing equity to be used as net_worth to qualify for purchase money financing signing documents as exchangor and transferring real_property was the only connection of the petitioner to the organization petitioner was neither employed by nor rendered services to the organization and was not otherwise connected with or involved in the organization whatsoever petitioner had no knowledge of and had no reason to know the affairs of the organization although petitioner had no role in pfa she knew that her husband was involved in obtaining financing with her son and that she was asked to transfer her real_estate interests to pfa there is no evidence that petitioner ever inquired as to the significance of these events whether at the time of pfa's creation mr muhn's audit or the tax return's filing in any case it is knowledge of the transactions not the tax consequences of those transactions that is material 524_f2d_617 7th cir affg 62_tc_223 57_tc_732 further although there is no evidence as to petitioner's lifestyle during a cursory review of the reported adjusted_gross_income and petitioner's bank statements would have revealed that expenses exceeded reported adjusted_gross_income by almost to see chandler v commissioner supra tafolla v commissioner tcmemo_1991_576 the record does not indicate that petitioner was prohibited from reviewing those documents or investigating the family finances or that mr muhn was deceitful about the family finances see cousins v commissioner tcmemo_1995_129 such an inquiry would have seemed appropriate given that the return was filed during mr muhn's audit thus we hold that petitioner is not entitled to innocent spouse relief with respect to the net_income from pfa inequities of holding petitioner liable assuming arguendo that petitioner did not know or did not have reason to know of the omitted income on the federal_income_tax return petitioner failed to meet her burden_of_proof with respect to the inequities of holding her liable for the deficiencies and additions to tax rule a in examining the inequity of holding petitioner liable we focus on whether she received significant benefit from the omission_of_income 93_tc_672 and whether she was deserted divorced or separated sec_1 b income_tax regs we may also consider whether petitioner will suffer undue_hardship as a result of the deficiencies see 496_f2d_431 10th cir on brief petitioner argues that she should not be held liable for helping her son start his business this however is not a basis for innocent spouse relief it is unclear from the record whether petitioner benefited from the omitted income however it is clear that the omitted income items constituted more than percent of the reported income there is no evidence that the omitted income was used in a manner that did not benefit petitioner in fact the income from the ruidoso valley chamber of commerce was deposited into an account petitioner owned and was used to make payments on her house truck and travel trailer during in examining the inequity of holding petitioner liable we also consider the status of the muhns' marriage because it may affect petitioner's ability to satisfy the tax_liability in this regard we are mindful that the parties stipulated that petitioner and her husband were not contemplating separation or divorce have not entered into any marital property agreements and did not own separate_property giving consideration to all the facts herein we do not believe it would be inequitable to hold petitioner liable for the deficiencies and additions to tax to conclude we hold that petitioner is not entitled to innocent spouse relief decision will be entered for respondent
